FILED: January 15, 1997


                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6878



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

HAYWOOD WILLIAMS, JR.,

                                            Defendant - Appellant.



On Petition for Rehearing and Suggestion for Rehearing In Banc.




          Haywood Williams, Jr. petitions this court for rehearing

of his earlier appeal. We grant the petition for rehearing, deny

the suggestion for rehearing in banc, and vacate and remand the
district court's decision. The district court is directed to

determine whether Williams' motion to reinstate a motion under 28

U.S.C. § 2255 (1994), amended by Act of Apr. 24, 1996, 28 U.S.C. §

2254 (Law. Co-op. Advance Sheet June 1996), was filed prior to the

enactment of the Antiterrorism and Effective Death Penalty Act

under Houston v. Lack, 487 U.S. 266 (1988).
          Entered at the direction of Judge Luttig. Judge Ervin and

Judge Michael concur in granting the petition for rehearing. Judge

Luttig dissents and would deny the petition for rehearing.

                                              FOR THE COURT,


                                              /s/ Patricia S. Connor
                                                    CLERK




                                2